Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The Amendment filed on March 10, 2021 has been received and made of record. In response to Non-Final Office Action mailed on December 10, 2020, Applicants amended independent claims 1 and 8. Claims 2-6 and 9-20 have been maintained of which claim 14 is an independent claim. Claim 7 has been cancelled after the Non-Final Office Action. No claim has been added as new claim. Therefore, claims 1-6, and 8-20 are pending for consideration.

Terminal Disclaimer

3.   “Terminal Disclaimer” filed on March 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the published U.S. Patents  NO. US 10592021 B2; US 10019086 B2; and US 9355585 B2 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.

 Allowable Subject Matter

4. 	Claims 1-6 and 8-20 are allowed.

Claims 1, and 8: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------ and in response to the detection that the augmented-reality content is to be displayed, change the display frame rate, wherein changing the display frame rate comprises increasing the display frame rate for the augmented-reality content when the movement is detected”(figs.11&18 and related text, Para-119 described in the Specification submitted on February 26, 2020) with all other limitations cited in independent claims 1, and 8 respectively.

Claim 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------; receiving an indication that augmented-reality display content is to be displayed on the display; and based at least in part on the indication, increasing the display frame rate to greater than the reduced display frame rate”(Para-58, 88 in the Specification submitted on February 26, 2020) with all other limitations cited in independent claim 14.
Claims 2-6, 9-13, and 15-20 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 March 13, 2021